DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 9/16/20 and the amendment filed 11/19/21. 

1.	Claims 1-20 are pending.
2.	Claims 2 and 12 are objected to.
3.	Claims 1, 3-11 and 13-20 are rejected.

Allowable Subject Matter
4.	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections. Other arguments that may apply are addressed below.
A:	Qiao discloses operations using Ethernet packet filter set(s) in message between a user equipment and the network. It is submitted that this Ethertype of 
      Response to A:  Note that the 103 references also teaches Ethertype field of the Ethernet header in para. 153 and Fig. 9 (of Qiao) and further noted as; An Ethertype may indicate an IPv4/IPv6 payload, comprising one or more of the following information elements: a source/destination IP address or IPv6 prefix, para. 234; Fig. 9.  Claim 1 only requires determining that the Ethernet packet includes IP packet which is based on Ethertype field.  This language is further taught as noted.  However, the Applicant appears to be placing emphasis on the process comprising the EHC as noted in the Applicant’s specification. In the Applicants remarks, pg. 9, second paragraph, Applicant appears to be clarifying by stating the EHC checks the Ethernet payload.  The Applicant further states the Etherype is used for determining an Internet protocol packet exists within the Ethernet packet data.  However, although argued, this level of detail (comprising EHC etc.) is absent from the claims.  Thus, based on the broad language of the claim the disclosed references teaches the limitations as claimed.  The Examiner suggests adding this language to the claim if desired.
     
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-4 and 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al., (Qiao), US PGPub. No.: 20190116521 applied to claims above, in view of Kawasaki et al., (Kawasaki), US PGPub. No.: 20210168704. 

 	As per claim 1, Qiao teaches an apparatus (UE) (para. 176) comprising: 
at least one processor, (UE may create a compressed header by performing a header compression of the Ethernet header, thus comprising at least one processor) (para. 263; Fig. 3); and 
where the at least the computer program code are configured, with the at least one processor, (UE comprises processor and instructions) (para. 99, 263; Fig. 3) to cause the apparatus to at least: 
(UE supports (performs) Ethernet header compression; UE may create a compressed header by performing a header compression of the Ethernet header) (para. 176, 263), comprising: 
determining that the Ethernet packet includes an Internet Protocol packet; (The Ethernet packet may comprise an IP packet header and a payload) (para. 280) 
identifying at least one Internet Protocol packet within the Ethernet packet data (IP packet header and a payload represents a packet) (para. 149, 262, 280); wherein the determining that the Ethernet packet includes the at least one Internet Protocol packet is based on an Ethertype field (An Ethertype may indicate an IPv4/IPv6 payload, comprising one or more of the following information elements: a source/destination IP address or IPv6 prefix) (para. 234; Fig. 9) of the Ethernet header, (Ethertype indicates a IPv4/IPv6 payload) (para. 153, 253; Fig. 9); and 
based on the determining, performing a second compression operation to an Internet Protocol header of the at least one Internet Protocol packet, (support Ethernet header and payload header (IP header) compression (comprises a second compression)) (para. 163, 176, 206); wherein the second compression operation is based on at least one of a context or profile independent from that of the first compression operation (i.e. payload and/or IP context) (para. 163, 176, 206).  
Qiao does not specifically teach apparatus comprising at least one memory; where the at least one memory are configured with at least one processor.
However, Kawasaki teaches apparatus comprising at least one memory, (storage) (para. 10, 45; Fig. 3); where the at least one memory are configured with at (wherein the controller operates as a processor via controlling all operations) (para. 46; Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qiao and Kawasaki in order to provide a storage unit which is a functional unit for storing programs, user data, control information, and the like necessary for each operation of the UE, (Kawasaki; para. 49).

 	As per claim 3, the apparatus of claim 1, Qiao teaches wherein the at least one of a context or profile comprises a compression context or profile configured for a data communications session, (para. 163).  

 	As per claim 4, the apparatus of claim 3, Qiao teaches wherein the at least one of a context or profile is based on values associated with an Ethernet header of the Ethernet packet data, (wherein values can be represented by compression capability parameter; profile configuration parameter e.g. related to Ethernet header compression) (para. 186, 192).  

 	As per claim 6, the apparatus of claim 1, Qiao teaches wherein the performing the first compression operation comprises providing to the second compression operation the at least one Internet Protocol packet or a pointer to a first packet of the at least one Internet Protocol packet for use by the second compression operation, (via mapping to a compression index (pointer); wherein IP flow comprises IP packets) (para. 163, 164, 281).  

 	As per claim 7, the apparatus of claim 1, Qiao teaches wherein the apparatus comprises at least one user device or at least one base station of a communication network, (user equipment (device)) (para. 176, 263; Fig. 3).  

 	As per claim 8, the apparatus of claim 1, Qiao teaches wherein the first compression operation comprises an Ethernet header compression operation, (UE supports (performs) Ethernet header compression; UE may create a compressed header by performing a header compression of the Ethernet header) (para. 176, 263) and wherein the second compression operation comprises a robust header compression operation, (para. 163, 269).  

 	As per claim 9, the apparatus of claim 1, Qiao teaches wherein the computer program code is configured with the at least one processor, (UE comprises processor and instructions) (para. 99, 263; Fig. 3) to cause the apparatus to: receive a compression feedback message in a control protocol data unit, (control PDU may be used to convey one of following: a PDCP status report; an interspersed ROHC feedback) (para. 167). 
	Qiao does not specifically teach wherein the at least one memory including the computer program code.
, (storage unit A 340 is a functional unit for storing programs (program code)) (para. 49).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qiao and Kawasaki in order to provide a storage unit which is a functional unit for storing programs, user data, control information, and the like necessary for each operation of the UE, (Kawasaki; para. 49).
 
 	As per claim 10, the apparatus of claim 9, Qiao teaches wherein the compression feedback message indicates Ethernet Header Compression feedback (PDU may be used to convey one of following: a PDCP status report; PDU session (s); PDU (session) type (e.g. Ethernet); Ethernet packet filter set (s) information; Ethernet header compression capability parameter if available (e.g. received from UE 100 in NAS message)) (para. 167, 184), or a combined Ethernet Header Compression feedback and Robust Header Compression feedback.  

 	As per claim 11, it is rejected based on the analysis of claim 1, due to the similarity of the limitations. 
 
 	As per claim 13, the apparatus of claim 11, it is rejected based on the analysis of claim 3, due to the similarity of the limitations. 
 

 
 	As per claim 15, the apparatus of claim 13, Qiao teaches wherein the at least one of a context or profile is associated with the Ethernet header of the Ethernet packet data, (wherein values can be represented by compression capability parameter; profile configuration parameter e.g. related to Ethernet header compression) (para. 186, 192).and wherein the Ethernet packet data comprises IPv4 of IPv6 packets, (Ethertype indicates a IPv4/IPv6 payload) (para. 153) associated with the header of the at least on Ethernet packet, (via IPv6 prefix, next header type) (para. 175) .  

 	As per claim 16, the apparatus of claim 13, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 17, the apparatus of claim 11, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 18, the apparatus of claim 11, it is rejected based on the analysis of claim 8, due to the similarity of the limitations.  

 	As per claim 19, the apparatus of claim 11, Qiao teaches wherein the at least one processor, (UE comprises processor and instructions) (para. 99, 263; Fig. 3) to cause the apparatus to: communicate a compression feedback message in a control (control PDU may be used to convey one of following: a PDCP status report; an interspersed ROHC feedback) (para. 167). 
	Qiao does not specifically teach wherein the at least one memory including the computer program code is configured.
	However, Kawasaki teaches wherein the at least one memory storage) (para. 10, 45; Fig. 3), including the computer program code is configured with the at least one processor, (controller (processor); programs stored in the storage unit (memory)) (para. 46; Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qiao and Kawasaki in order to provide a storage unit which is a functional unit for storing programs, user data, control information, and the like necessary for each operation of the UE, (Kawasaki; para. 49).

 	As per claim 20, the apparatus of claim 19, it is rejected based on the analysis of claim 10, due to the similarity of the limitations.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al., (Qiao), US PGPub. No.: 20190116521 applied to claims above, in view of Kawasaki et al., (Kawasaki), US PGPub. No.: 20210168704 and further in view of Mukherjee et al. (Mukherjee), US PGPub. No.: 20130007296. 

(UE comprises processor and instructions) (para. 99, 263; Fig. 3); to cause the apparatus to: based on an identified type of an Ethernet payload of the Ethernet packet data being one of an IPv4 or an IPv6 type payload, (Ethertype indicates a IPv4/IPv6 payload) (para. 153) determine a packet length of the at least one Internet Protocol packet, (via Fig. 9 depiction of lengths (octets) of portion of packets totaling a Ethernet packet length) (para. 149; Fig. 9). 
	Qiao does not specifically teach wherein the at least one memory including the computer program code is configured with the at least one processor.
However, Kawasaki teaches wherein the at least one memory (storage) (para. 10, 45; Fig. 3); including the computer program code is configured with the at least one processor, (wherein the controller operates as a processor via controlling all operations) (para. 46; Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qiao and Kawasaki in order to provide a storage unit which is a functional unit for storing programs, user data, control information, and the like necessary for each operation of the UE, (Kawasaki; para. 49).
Neither Qiao nor Kawasaki teaches and for a case that a packet length of the Ethernet packet data is longer than the packet length of the Internet Protocol packet, remove Ethernet level padding bytes from the Ethernet packet data.
(remove/truncate any "pad" bits that have been added (thus, longer) to an Ethernet frame to keep the packet to a standard Internet Protocol (IP) length) (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qiao, Kawasaki and Mukherjee in order to hardware that may be configured to determine whether a packet is of a predetermined type of protocol (e.g., IP), and when it is determined that the packet is of the predetermined type of protocol, to truncate the packet to a standard length of the predetermined type of protocol. (Mukherjee; para.20).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Mayer-Wolf, US PGPub. No.: 20180287820, para.45. 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        1/21/22